     Case 2:17-cv-02061-JAD-CWH Document 35 Filed 02/08/19 Page 1 of 5



     ZIEVE, BRODNAX & STEELE, LLP
 1
     J. Stephen Dolembo, Esq.
 2   Nevada Bar No. 9795
     9435 West Russell Road, Suite 120
 3   Las Vegas, Nevada 89148
     Tel: (702) 948-8565
 4
     Fax: (702) 446-9898
 5   sdolembo@zbslaw.com
     Attorneys for Plaintiff The Bank of New York Mellon fka The Bank of New York, as trustee for
 6   the Certificateholders of CWABS Inc., Asset-Backed Certificates, Series 2007-10
 7
 8                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 9
     THE BANK OF NEW YORK MELLON FKA                    CASE NO.: 2:17-CV-02061-JAD-CWH
10
     THE BANK OF NEW YORK, AS TRUSTEE
11   FOR THE CERTIFICATEHOLDERS OF
     CWABS      INC.,      ASSET-BACKED
12                                                      STIPULATION AND ORDER TO
     CERTIFICATES, SERIES 2007-10, a national           DISMISS DEFENDANT MONACO
13   bank,                                              LANDSCAPE         MAINTENANCE
                Plaintiff,                              ASSOCIATION, INC.
14
15        vs.
     MONACO LANDSCAPE MAINTENANCE                                   ECF No. 35
16
     ASSOCIATION, INC., a Nevada corporation;
17   SATICOY BAY LLC, SERIES 8326
     STERLING HARBOR, a Nevada limited
18   liability company,
19
                Defendants.
20
     ______________________________________
21
     SATICOY BAY LLC, SERIES 8326
22   STERLING HARBOR,

23              Counterclaimant,
24       vs.
25   THE BANK OF NEW YORK MELLON FKA
     THE BANK OF NEW YORK, AS TRUSTEE
26   FOR THE CERTIFICATEHOLDERS OF
     CWABS INC., ASSET-BACKED
27   CERTIFICATES, SERIES 2007-10,
28              Counterdefendant.



                                               Page 1 of 5
     Case 2:17-cv-02061-JAD-CWH Document 35 Filed 02/08/19 Page 2 of 5




 1            Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff The Bank of New York
 2   Mellon fka The Bank of New York, as trustee for the Certificateholders of CWABS Inc., Asset-
 3   Backed Certificates, Series 2007-10 (hereinafter “BNYM”) and Defendant Monaco Landscape
 4   Maintenance Association, Inc. (hereinafter “MONACO”), (collectively, the “Parties”), by and
 5   through their respective counsel of record, hereby stipulate as follows:
 6         1. On July 28, 2017, Plaintiff BNYM filed its Complaint in this action naming MONACO
 7            and other parties as defendants related to a homeowners association foreclosure sale of
              real property located at 8326 Sterling Harbor Court, Las Vegas, Nevada 89117; APN
 8            163-09-313-035 (hereinafter “Property”).
 9
           2. The Parties hereby agree that BNYM’s claims against MONACO shall be dismissed with
10            prejudice, and BNYM and MONACO shall each bear its own costs and fees related to
11            this litigation.

12         3. MONACO asserts that it does not have a current ownership interest in title to the
              Property.
13
           4. MONACO specifically reserves its ongoing rights under Nevada law, including NRS
14
              Chapter 116, and the governing documents, including the Covenants, Conditions and
15            Restrictions (“CC&Rs”).
16   ///
17
     ///
18
     ///
19
     ///
20
21   ///

22   ///

23   ///
24   ///
25
     ///
26
     ///
27
     ///
28



                                                 Page 2 of 5
     Case 2:17-cv-02061-JAD-CWH Document 35 Filed 02/08/19 Page 3 of 5



        5. This dismissal does not affect any rights, claims or defenses of BNYM or MONACO
 1
           with respect to any other party related to the foreclosure sale of the Property.
 2
 3          IT IS SO STIPULATED.

 4
            DATED this __8th__ day of February, 2019.
 5
       ZIEVE, BRODNAX & STEELE, LLP                   WOLF, RIFKIN, SHAPIRO, SCHULMAN
 6                                                    & RABKIN, LLP
 7     _/s/J. Stephen Dolembo, Esq.___________        _/s/Douglas M. Cohen, Esq.________
 8     J. Stephen Dolembo, Esq.                       Douglas M. Cohen, Esq.
       Nevada Bar No. 9795                            Nevada Bar No. 1214
 9     3753 Howard Hughes Parkway, Suite 200          Gregory P. Kerr, Esq.
       Las Vegas, Nevada 89169                        Nevada Bar No. 10383
10     Tel: (702) 948-8565                            3556 E. Russell Road, Second Floor
11     Fax: (702) 446-9898                            Las Vegas, Nevada 89120
       sdolembo@zbslaw.com                            Tel: (702) 341-5200
12     Attorneys for Plaintiff The Bank of New York   Fax: (702) 341-5300
       Mellon, FKA The Bank of New York, as           dcohen@wrslawyers.com
13     Trustee for the Certificateholders of the      gkerr@wrslawyers.com
14     CWALT, Inc., Alternative Loan Trust 2006-      Attorneys for Monaco Landscape
       OA6 Mortgage Pass-Through Certificates,        Maintenance Association, Inc.
15     Series 2006-OA6
16
17
18
19                                         ORDER
20                                                            Case No.:  2:17-CV-02061-JAD-CWH
           Based on the stipulation between plaintiff and defendant Monaco   Landscape Maintenance
21     Association [ECF No. 35], which I construe as a joint motion under LR 7-1(c) because it was
       signed by fewer than all parties, and with good
                                                  ORDERcause appearing, IT IS HEREBY ORDERED
22     that the claims against Monaco Landscape Maintenance Association, Inc. are
23     DISMISSED with prejudice, each party to bear its own fees and costs.
             Based on the foregoing stipulation, and good cause appearing,
24
          IT IS ORDERED that DefendantMONACO________________________________
                                                     LANDSCAPE  ___
                                                                  ____
                                                                  __
                                                                  _____MAINTENANCE
                                                                       ___________
                                                                                _______
25                                                              ct Ju
                                                     U.S. District JJudge
                                                                     udgge Je
                                                                            JJennifer
                                                                               nnnifer
                                                                                    er A
                                                                                    er A. Dorsey
     ASSOCIATION, INC. is hereby dismissed from this Dated:
                                                     case with prejudice.
                                                            February    88, 2019
26
            IT IS FURTHER ORDERED that Defendant MONACO LANDSCAPE
27
     MAINTENANCE ASSOCIATION, INC. has no present ownership interest in title to the
28
     Property.


                                               Page 3 of 5
